Per Curiam:

Action to specifically enforce an'alleged contract for the sale of land. Whether Smith, who claimed to be an agent of Borror, had authority to execute a contract for the conveyance of Borror’s land depends upon the correspondence which passed between them. The letters have been carefully examined and it is found that they did not confer on Smith authority to make a contract for the conveyance of Borror’s land or to sign his name to any contract. At most, he was authorized to find a purchaser for the land on certain terms and conditions, and although negotiations were had a purchaser to take the land on the conditions' prescribed by Borror was not furnished. The alleged contract was not an enforceable one.
The judgment is affirmed.